United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1891
Issued: March 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2012 appellant filed a timely appeal from a March 13, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. Because more than one year has elapsed between the last merit decision dated
March 23, 2005 to the filing of this appeal1 and pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to
review the merits of this claim.3
1

For final adverse decisions of OWCP issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2) (2008). For final adverse decisions of OWCP issued on or after
November 19, 2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).
2
3

5 U.S.C. § 8101 et seq.

The record reveals that appellant also filed a claim for a recurrence of disability of her accepted April 27, 1999
employment injury dated Feburary 17, 2012. OWCP has not issued a final decision on the issue of whether she
sustained a recurrence of disability due to her accepted April 27, 1999 employment injury. Therefore, the Board
lacks jurisdiction to address this issue on appeal. 20 C.F.R. § 501.2(c); see E.L., 59 ECAB 405 (2008); Linda Beale,
57 ECAB 429 (2006) (the Board’s jurisdiction extends only to the review of final decisions by OWCP).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
On appeal, appellant contended that OWCP erred in terminating her compensation
benefits.
FACTUAL HISTORY
On April 27, 1999 appellant, then a 44-year-old distribution clerk, filed a traumatic injury
claim alleging that on that date she injured, her shoulder, arm and back due to lifting and pulling
mail trays. OWCP accepted the claim for aggravation of cervical degenerative disc disease.
On February 26, 2004 OWCP received a January 15, 2004 report from Dr. David A.
West, a second opinion osteopath, who based on a review of the statement of accepted facts,
medical evidence and physical examination, concluded that appellant’s accepted cervical
degenerative disc disease aggravation had resolved. A physical examination revealed full range
of motion of the neck and intact sensory and motor examinations. Dr. West attributed
appellant’s current cervical spine problems to the normal progression of her degenerative joint
disease, not to the accepted employment injury. He opined that the accepted employment injury
only caused a temporary exacerbation of her preexisting cervical degenerative disc disease.
In a February 22, 2004 supplemental report, Dr. West provided work restrictions based
upon a functional capacity evaluation performed on February 9, 2004.
On May 25, 2004 OWCP issued a notice proposing to terminate wage-loss and medical
benefits on the grounds that appellant no longer had any disability or residuals due to her
accepted condition.
In a June 24, 2004 report, Dr. Rommel G. Childress, a treating Board-certified orthopedic
surgeon, reviewed Dr. West’s opinion and noted his disagreement with the conclusion that
appellant’s accepted employment injury had resolved.
By decision June 29, 2004, OWCP finalized the termination of appellant’s benefits
effective that day.
On July 14, 2004 appellant requested an oral hearing before an OWCP hearing
representative, which was held on December 14, 2004. At the hearing she noted her
disagreement with Dr. West’s opinion and his findings.
Subsequent to the hearing, OWCP received a January 10, 20054 report from Dr. Childress
who opined that appellant continued to have problems with her cervical spine and strain.
Dr. Childress opined that the accepted employment injury resulted in a permanent aggravation of
her preexisting cervical degenerative disc disease.
4

It appears that there is a typographical error with respect to the year as it read 2004 but should be 2005.

2

By decision dated March 25, 2005, the hearing representative affirmed the termination of
appellant’s compensation. She found that the weight of the medical evidence rested with the
opinion of Dr. West. The hearing representative also found that Dr. Childress’ report was
insufficient to create a conflict in the medical opinion evidence as she found the report contained
insufficient rationalization.
In a June 24, 2005 letter, appellant requested reconsideration and submitted magnetic
resonance imaging scans dated October 19, 2001 and September 12, 2003 in support of her
request.
By decision dated November 25, 2005, OWCP denied reconsideration.
On February 17, 2012 appellant filed an occupational disease claim for a cervical
condition5 and noted that a claim had previously been filed for this condition under claim
number xxxxxx925. In support of her claim, she submitted medical evidence from June 3, 1999
and September 7, 2000, which had been previously considered by OWCP and an August 17,
2000 electromyography (EMG) test.6
By letter dated March 12, 2012, OWCP informed appellant that claim number xxxxxx303
had been deleted as it had been found to be a duplicate of a prior claim. It informed her that
evidence she had submitted with her duplicate claim had been moved to the prior claim. OWCP
considered this submission a request for reconsideration of claim number xxxxxx925.
By decision dated March 13, 2012, OWCP denied appellant’s reconsideration request on
the grounds that it was untimely filed and failed to establish clear evidence of error.7
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitation on the exercise of its discretionary
authority under section 8128(a) of FECA.8 It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.9
When an application for review is untimely, OWCP undertakes a limited review to determine
5

OWCP assigned claim number xxxxxx303 prior to determining that the claim was a duplicate of a prior claim.
On March 9, 2012 it deleted claim number xxxxxx303 as it was a duplicate of claim number xxxxxx925.
6

OWCP noted receipt of a February 27, 2012 EMG test diagnosing right C6 radiculopathy. A review of the
record indicates that one page was received on February 27, 2012, but it appears to be the last page of a duplicate of
an August 17, 2000 EMG test.
7

The Board notes that, following the March 13, 2012 nonmerit decision, OWCP received additional evidence.
However, the Board may only review evidence that was in the record at the time OWCP issued its final decision.
See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
8

See J.W., 59 ECAB 507 (2008); Mary A. Ceglia, 55 ECAB 626 (2004).

9

20 C.F.R. § 10.607; see B.W., Docket No. 10-323 (issued September 2, 2010); A.F., 59 ECAB 714 (2008);
Gladys Mercado, 52 ECAB 255 (2001).

3

whether the application presents clear evidence that OWCP’s final merit decision was in error.10
Its procedures state that OWCP will reopen a claimant’s case for merit review, notwithstanding
the one-year filing limitation set forth under section 10.607 of OWCP regulations,11 if the
claimant’s application for review shows clear evidence of error on the part of OWCP.12 In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.13
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.14 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.15
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made
an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.16 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.17
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
10

D.G., 59 ECAB 455 (2008); Cresenciano Martinez, 51 ECAB 322 (2000).

11

20 C.F.R. § 10.607.

12

See M.L., Docket No. 09-956 (issued April 15, 2010); Robert G. Burns, 57 ECAB 657 (2006).

13

Andrew Fullman, 57 ECAB 574 (2006); Alberta Dukes, 56 ECAB 247 (2005).

14

F.R., Docket No. 09-575 (issued January 4, 2010); S.D., 58 ECAB 713 (2007); Joseph R. Santos, 57 ECAB
554 (2006).
15

J.S., Docket No. 10-385 (issued September 15, 2010); D.D., 58 ECAB 206 (2006); Robert G. Burns, supra
note 12.
16

James Mirra, 56 ECAB 738 (2005); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations,
Chapter 2.1602.3(c) (October 2011).
17

See M.L., supra note 12; G.H., 58 ECAB 183 (2006); Jack D. Johnson, 57 ECAB 593 (2006);

4

begins on the date of the original OWCP decision.18 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.19 As appellant’s February 17,
2012 request for reconsideration was submitted more than one year after the last merit decision,
issued on March 25, 2005, it was untimely. Consequently, she must demonstrate clear evidence
of error by OWCP in denying her claim for compensation.20
The Board finds that the evidence submitted by appellant in support of her February 17,
2012 request for reconsideration does not raise a substantial question as to the correctness of
OWCP’s decision terminating her compensation benefits effective June 29, 2004 or shift the
weight of the evidence of record in her favor. The evidence submitted by appellant predated the
termination of her compensation benefits on June 29, 2004 and was thus irrelevant to the issue of
whether OWCP erred in terminating her compensation benefits. The Board finds that these
reports are insufficient to show that OWCP’s determination that she no longer had any residuals
or disability due to her accepted aggravation of cervical degenerative disc disease was erroneous
or raised a substantial question as to the correctness of OWCP’s decision.
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in her favor and raise a substantial question as to the
correctness of OWCP’s March 25, 2005 hearing representative’s decision affirming the
termination of her compensation benefits. Consequently, OWCP properly denied her
reconsideration request as it was untimely and failed to establish clear evidence of error.
On appeal, appellant argued that OWCP erred in relying upon Dr. West’s opinion in
terminating her benefits and that her accepted employment injury had not resolved. However,
these arguments were previously considered by an OWCP hearing representative when the
termination of her benefits was affirmed. Thus, they are insufficient to establish clear evidence
of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to establish clear evidence of error.

18

20 C.F.R. § 10.607(a).

19

Robert F. Stone, 57 ECAB 393 (2005).

20

20 C.F.R. § 10.607(a); see D.G., supra note 10; Debra McDavid, 57 ECAB 149 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 13, 2012 is affirmed.
Issued: March 22, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

